Title: July [1787]
From: Washington, George
To: 




Sunday 1st. Dined and spent the Evening at home.
 


Monday. 2d. Dined with some of the Members of Convention at the Indian Queen. Drank Tea at Mr. Binghams & walked afterwards in the State Ho. yard. Sat for Mr. Pine.
 



Tuesday [3d]. Sat for Mr. Peal This Morn. Dined at Mr. Morris. Drank Tea at Mr. Powells and went with him to the Agricultural Society at Carpenters hall.
 


Wednesday 4th. Visited Dr. Chuvats Anatomy. Heard at the Calvanist church, an Oration on the Anniversary of Independence. Dined afterwards with this State Society of Cincinnati and drank Tea at Mr. Powells.
 


Thursday 5th. Dined at Mr. Morris’s. Drank Tea and spent the Evening there.
 


Friday—6th. Sat for Mr. Peale to draw my Picture in the Morning. Dined at the City Tavern with some gentn. of the Convention and spent the evening at home.
 


Saturday 7th. Dined at the Cold Spring, with the Club. Returned in the evening, and drank Tea at Mr. Meridiths.
 


Sunday—8th. About 12 Oclock rode to Doctr. Logans near Germn. Town where I dined. Returned in the Evening and dk. Tea at Mr. Morris’s.
 


Monday—9th. Sat in the Morning for Mr. Peale. Dined at Mr. Morris’s and drk. Tea at Dr. Redmans.
 


Tuesday 10th. Dined at Mr. Morris’s—Drank Tea at Mr. Binghams and went to the Play.
 


Wednesday 11th. Dined at Mr. Morris’s and spent the evening at home.
 


Thursday 12th. Dined at Mr. Morris’s and Drank Tea with Mrs. Livingston.
 


Friday 13th. Dined at Mr. Morris’s, Drank Tea, there, & spent the Evening.
 


Saturday 14th. Dined at the Cold Spring Club and went to the Play in the Afternoon.
 


Sunday—15th. Dined at Mr. Morris’s & Remained there all the afternoon.
 


Monday 16th. Dined at Mr. Morris’s, & drank Tea at Mr. Powells.
 


Tuesday—17th. Dined at Mrs. Houses, & made an excursion with a party to Grays Ferry to Tea.
 


Wednesday 18th. Dined at Mr. Milligan’s and drank Tea at Mrs. Meridiths.
 



Thursday. 19th. Dined at Mr. John Penns (the Younger) drank Tea, and spent the evening at home.
 


Friday—20th. Dined at home, and drank Tea at Mr. Clymers.
 


Saturday 21st. Dined at the Cold Spring Club, and went to the Play in the afternoon.
 


Sunday 22d. Left town by 5 Oclock, breakfasted at General Mifflins—rode up to the Spring Mills and returnd. to Genl. Mifflins to Dinner, after which came to the City.
 


Monday 23d. Dined at Mr. Morris’s, and drank Tea at Lansdown—the Country Seat of Mr. Jno. Penn. Returned in the evening.
 


Tuesday—24th. Dined at Mr. Morris’s and drank Tea at Doctr. Rush’s.
 


Wednesday—25th. Dined at Mr. Morris’s. Drank Tea & spent the evening at home.
 


Thursday. 26th. Dined at Mr. Morris’s. Drank Tea there & stayed within all the afternoon.
 


Friday—27th. Dined at Mr. Morris’s & drank Tea at Mr. Powells.
 


Saturday—28th. Dined at the Cold Spring Club and after drink Tea there—returned to Mr. Morris’s & spent the eveng. there.
 


Sunday 29th. Dined and spent the whole day at Mr. Morris’s.
 


Monday 30th. In company with Mr. Governr. Morris went into the Neighbourhood of the Valley Forge to a Widow Moores a fishing at whose house we lodged.
 


Tuesday—31st. Before breakfast I rid to the Valley forge and over the whole Cantonment & works of the American Army in the Winter of 1777–8 and on my return to the Widow Moores found Mr. & Mrs. Rob: Morris. Spent the day there fishing &ca. & lodged at the same place.
